DETAILED ACTION
Claims 1-18 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original non-provisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/563,609, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
Specifically, the features of using XML tags and comparing XML tags for equivalence as disclosed in claim 3, the similar features disclosed in claims 5, 15, 18 and the features of conditionally formatting an image of a first data object as disclosed in claim 11 are not supported and/or enabled by the prior-filed provisional application No. 62/563,609.
.

Response to Amendment
Amendments to the abstract of the disclosure are fully considered and are satisfactory to overcome the objections directed to the specification in the previous Office Action.

Terminal Disclaimer
The terminal disclaimer filed on 12/20/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration dates of U.S. Patent No. 10,521,278 B2 and of U.S. Patent No. 10,977,094 B2 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Johnsgard (US 2009/0164493 A1; from IDS filed on 04/07/2021) discloses transferring content between an email application and a calendar application by extracting content of the email application and aggregating the content (see e.g. Johnsgard, paragraph 3; 38). However, Johnsgard does not explicitly disclose creating the calendar data object based on a format of the calendar application and/or inserting the email content (i.e. a type of message content) into a calendar data object in accordance with metadata associated with the email content as recited in the claims.
Chen et al. (US 2017/0147568 A1; hereinafter Chen; from IDS filed on 04/07/2021) discloses transferring text 306 from a file 116 to a presentation slide 312 in a new file 118 (see 
Asakawa et al. (US 7,913,191 B2; hereinafter Asakawa; from IDS filed on 04/07/2021) discloses a structure converting section that extracts objects from word documents and extracts a heading and a body of the text (see e.g. Asakawa, Fig. 4). However, Asakawa does not explicitly disclose the word document being a message data object and/or inserting these extracted features into a calendar data object as recited in the claims.
Crucs (US 8,584,149 B2; from IDS filed on 04/07/2021) discloses transferring text content from a text application into a slide application (see e.g. Crucs, Fig. 2, 4). However, this is performed by a user manually via drag-drop operations. Therefore, Crucs does not explicitly disclose “creating” features as recited in the claims. 
Therefore, in view of the limitations “automatically creating, by the first application, without receiving a user input indicating a modification to the format of the message data object, a calendar data object, wherein a format of the calendar data object is specific to the first application and different than the format of the message data object, wherein the calendar data object comprises a second set of one or more data structures”, “selecting, by the first application, based on metadata labelling the respective data structure of the first set of one or more data structures for the message data object, a particular data structure of the second set of one or more data structures for the calendar data object”, “inserting, by the first application, the one or more values from the respective data structure of the first set of one or more data structures for the message data object into the particular data structure of the second set of one or more data structures for the calendar data object such that text identified by the message data object is inserted as a different one or more data structures of the second set of one or more data structures for the calendar data object” recited in claim 1, the similar limitations recited in 
Consequently, claims 1, 12, and 16 are allowed. Claims 2-11, 13-15, and 17-18 are also allowed due to their dependency on allowable independent claims 1, 12, and 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Umut Onat whose telephone number is (571)270-1735. The examiner can normally be reached M-Th 9:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on (571) 272-7767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/UMUT ONAT/Primary Examiner, Art Unit 2194